DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/12/2022 is acknowledged.

Status of Claims
	This Office Action is in response to the application filed on 08/13/2020. Claims 1-7 are presently pending and are presented for examination.
Claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 08/13/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract uses implied language such as “Provided is”.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2 recites the limitation “each of the rotary joints”, however, line 1 recites the limitation “one or more rotary joints”. It is unclear if this limitation is referring to the one or more rotary joints, or if this limitation is further limiting the one or more joints to a plurality of joints.
Claim 3 line 6 recites the limitation “the through-hole”, however, claim 2 line 2 recites the limitation “one or more through-holes”. It is unclear if this limitation is referring to the one or more through holes, or if this limitation is further limiting one or more through-holes to a single through hole.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakamura (US 20100179013 A1).
Regarding claim 1, Nakamura discloses a robot (see paragraph [0027], an industrial robot) comprising one or more rotary joints (10), each of the rotary joints including a motor (40), a reducer (100) that reduces a rotational speed of the motor, and a first member (30) and a second member (20) that are connected by the reducer and that are supported so as to be rotatable about a center axis of the reducer (center axis of 100), wherein the first member of at least one of the rotary joints is provided with a flange securing portion (horizonal portion of 30 in the figure) that secures a flange of the motor (see Fig. 4, flange of 40) at an eccentric position with respect to the center axis of the reducer (see Fig. 4), and bolts (see Fig. 1, 64; see paragraph [0032], wherein plural bolts…64 are disposed on the circumference of a circle; see Fig. 2, wherein the unlabeled holes in 141 are for bolts 64) that secure the first member to the reducer are also disposed in a region in which the flange is disposed when viewed from a direction along the center axis (see Fig. 4).
Regarding claim 2, Nakamura discloses the bolts (64) are inserted into one or more through-holes (unlabeled holes in 141) that pass through the flange securing portion (horizonal portion of 30 in the figure) in the direction along the center axis (see Fig. 1).
Regarding claim 3, Nakamura discloses the flange securing portion (horizonal portion of 30 in the figure) includes a cylindrical portion (see Fig. 1, portion of 30 where 41 is provided) that has a center hole through which a shaft of the motor passes (41), and a securing portion (portion of 30 surrounding 41) that is disposed at one end of the cylindrical portion and that secures the flange (flange of 40), and the through-hole is disposed at a position overlapping with the cylindrical portion when viewed from the direction along the center axis (see Fig. 4; note: the cylindrical portion can have any thickness such that it overlaps with bolts 64).
Regarding claim 4, Nakamura discloses an overlaid portion (see Fig. 4, wall between the hole of 150 and the hole of 64 to the upper left in the figure) that ensures a sufficient wall thickness in an area surrounding the through-hole in the direction along the center axis is provided on an outer circumferential surface of the cylindrical portion (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20100179013 A1), in view of Azuma (US 4951517 A).
Regarding claim 6, Nakamura fails to disclose a needle bearing that supports the shaft inserted in the center hole in a rotatable 4833-2704-0967, v. 114 manner is provided in the cylindrical portion. However, Azuma teaches a needle bearing (see Fig. 3, 58a) that supports the shaft (52) inserted in the center hole (hole in 44) in a rotatable 4833-2704-0967, v. 114 manner is provided in the cylindrical portion (see Fig. 3). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Nakamura with bearings, as taught by Azuma, to constrain the motion of the shaft to rotational movement only while also reducing friction between the center hole and the shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658